Mr. Justice De Jesús
delivered the opinion of the conrt.
The appellant herein obtained a judgment against Otilio Sandoval for the sum of $1,000 as principal, together with interest thereon at the rate of 6 per cent per annum from June 3, 1940, the date of said judgment, until fully paid, and costs including $100 as attorney’s fees. In order to secure the effectiveness of the judgment, the appellant requested and obtained an attachment on six properties of the defendant, and in presenting the writ for record in the registry of property he tendered only $6 in internal revenue stamps, whereupon the registrar suspended the record sought on the grounds which he set forth in the following decision:
“The entries of attachment requested on six properties are suspended for failure to deposit the proper internal revenue stamps, amounting to twenty-five dollars, in accordance with schedule number 5 of section 22 of Act No. 32 of 1917, p. 312, and a cautionary notice is taken for 120 days on the margin of presentation entry No. 5, Day-book 221. Arecibo, August 16, 1940.
The statutory provision cited by the registrar, that is, section 22, number 5, of Act No. 32 of November 30, 1917 (Sess. Laws, Yol. II, p. 308), in its pertinent part reads as follows:
“Number Five. For each record or entry and corresponding marginal notes not embraced in the preceding numbers there shall be charged the fixed amounts established by the following scale:
Records or Records or entries in full entries in brief
For each estate or right whose value is less than_
From $1,001 to $1,500- $5.00 $4.00”
In recording an attachment on several properties it is not indispensable, as in the case of the record of a mortgage, to apportion the liability among the various properties to be affected. The person interested in the recording of the attachment, however, may make such apportionment; but as *594in the instant ease he has failed to do so, it is the duty of the registrar to record the attachment for the whole amount tb be secured on each of the six properties described ih the writ. Santini Fertilizer Co. v. Registrar, 34 P.R.R. 395. As the value of the right sought to be recorded by the appellant is between $1,001 and $1,500, the proper fees, in accordance with the cited act, are $5 for the entry in full and $4 for each of the five entries in brief, making a total of $25, which is precisely the amount charged by the registrar.
The appellant having failed to deposit the sum of $25 in internal revenue stamps, which is the- amount of the fees for recording the. said attachment, the registrar acted correctly in suspending such record, and therefore the appeal should be overruled and the decision appealed from affirmed.